DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/128,463 filed 12/21/2020, claims foreign priority to CHINA 202011267100.2 with a filing date of 11/13/2020.

Response to Amendment
This office action is in response to Amendments submitted on 08/19/2022 where in claims 1-10 are pending and ready for examination.

Information Disclosure Statement
The information disclosure statement filed 08/19/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Non-patent literature number 1, “Lithologic Reservoirs” “Weighted MPFI method and its application in 3D joint processing” was not considered as no explanation of relevance has been provided and the reference is not in the English language except for the abstract.  

Claim Objections
Claims 1-10 are objected to because of the following informalities:

Regarding independent claims 1 and 7 and claims 3, 4, 5, and 8:  Independent claims 1 and 7 and claims 3-5 and 8 are replete with the phrases “if so” and “if not.”  Examiner believes these phrases are in reference to a “judging” within the claims.  However, there is often more than one judging step and the reference becomes unclear.  As one example, Examiner respectfully suggests the phrase “if so, changing                                 
                                    
                                        
                                            Φ
                                        
                                        
                                            N
                                        
                                    
                                
                             to                                 
                                    
                                        
                                            Φ
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            ,” (claim 1, line 15) should read “if a value µ of a current sampling matrix                                 
                                    
                                        
                                            Φ
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                             is less than the value µ of the sampling matrix                                 
                                    
                                        
                                            Φ
                                        
                                        
                                            N
                                        
                                    
                                
                            , changing                                 
                                    
                                        
                                            Φ
                                        
                                        
                                            N
                                        
                                    
                                
                             to                                 
                                    
                                        
                                            Φ
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                    .
                                
                            ”   Each phrase, “if so” or “if not” would have a similar but different suggestion depending on the content of the “judging.”  However, there could be a different concept intended by the applicant, explanations are requested.   
	Appropriate correction is required.

Regarding claims 2, 6, 9-10:  Claims 2, 6, 9-10 are objected to as they depend from independent claim 1, claim 5, and independent claim 7.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al., hereinafter Lyu, CN109407143A in view of Gomaa et al., U.S. Pub. No. 2017/0331502 A1.

Regarding Independent claim 1 Lyu teaches:
	An irregular optimization acquisition method for seismic data (Lyu, 2nd page 5th paragraph, comprising: 
	configuring a processor and a computer program stored on the memory and executable on the processor, the processor when executing the computer program, executes the steps of:	
	executing a fine-tuning cycle, comprising: 
	sequentially [reducing] n sampling points for a sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     to be optimized and updating the sampling matrix to                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                
                            
                        
                      according to a sampling [reduction] solution based on a greedy sequential scheme in alternating directions, wherein n is a preset fine-tuning amplitude value, and N is greater than n (Lyu,4th page 6th paragraph, 4th page 12th paragraph-5th page 1st paragraph:  Lyu teaches using a “greedy sequential strategy” (4th page 6th paragraph) when optimizing a sampling matrix.  Lyu teaches traversing all the candidate sampling points in the grid of the sampling matrix, where “the grid” discloses “alternating directions,” adding candidate sampling points to the sampling matrix and updating (4th page 12 paragraph-5th page 1st paragraph)); 
	Lyu fails to explicitly disclose the use of a processor and computer program for performing the greedy strategy to fine tune data.  However, it would have been obvious to use a modern general purpose computer to perform the calculations of Lyu because modern general purpose computers are well known to be effective in evaluating such types of mathematical algorithms.  
	Lyu does not teach:  a reduction solution which reduces the matrix.
 	Gomaa teaches: a reduction cycle which reduces the matrix (Gomaa, claim 7, ¶ 0022:  Gomaa teaches a “greedy sparse estimation approaches, e.g., Orthogonal Matching Pursuit (OMP) (¶ 0022) where the “matrix is dynamically reduced by the sparsity-based selector using an orthogonal matching pursuit (OMP) algorithm” therefore by a greedy algorithm (claim 7)); 	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that uses a greedy strategy to fine tune data as taught by Lyu by including a reduction cycle as taught by Gomaa in order to provide a method that “reduce(s) computation complexity” (Gomaa ¶ 0006).
	Lyu teaches:
	sequentially adding n sampling points for                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                
                            
                        
                     and updating the sampling matrix to                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     according to a sampling increment solution based on the greedy sequential scheme in alternate directions (Lyu,4th page 6th paragraph, 4th page 12th paragraph-5th page 1st paragraph:  Lyu teaches using a “greedy sequential strategy” (4th page 6th paragraph) when optimizing a sampling matrix.  Lyu teaches traversing all the candidate sampling points in the grid of the sampling matrix, where “the grid” discloses “alternating directions,” adding candidate sampling points to the sampling matrix and updating (4th page 12 paragraph-5th page 1st paragraph)); 
	judging whether a value µ of a current sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     is less than the value µ of the sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     according to a compressed sensing theory, wherein the value µ is a maximum cross-correlation value among column vectors of a sensing matrix in the compressed sensing theory (Lyu, 4th page 8th-9th paragraph: Lyu teaches determining the smallest value of µ for the sampling matrix 4th page last paragraph-5th page 1st paragraph) where µ is “the maximum cross-correlation value µ between the column vectors” (4th page 8th paragraph); 
	Lyu does not teach:
	if so, changing                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     to                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    , ending the fine-tuning cycle for                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     and repeatedly executing the fine-tuning cycle for                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    ; 
	if not, increasing rejection times of a current fine-tuning amplitude by one without changing the current sampling matrix, and judging whether the rejection times reaches a preset number m; if not, returning to repeatedly execute the fine-tuning cycle on a basis of the current sampling matrix until the rejection times reaches the preset number m; if so, judging whether n meets a termination condition for overall optimization, and here, if not, reducing the fine-tuning amplitude n, and returning to repeatedly execute the fine-tuning cycle on the basis of the current sampling matrix until n meets the termination condition for overall optimization, and if so, ending the cycle and outputting a final optimized sampling matrix.  
	Gomaa teaches:
	if so, changing                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     to                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    , ending the fine-tuning cycle for                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     and repeatedly executing the fine-tuning cycle for                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    ; 
	if not, increasing rejection times of a current fine-tuning amplitude by one without changing the current sampling matrix, and judging whether the rejection times reaches a preset number m; if not, returning to repeatedly execute the fine-tuning cycle on a basis of the current sampling matrix until the rejection times reaches the preset number m; if so, judging whether n meets a termination condition for overall optimization, and here, if not, reducing the fine-tuning amplitude n, and returning to repeatedly execute the fine-tuning cycle on the basis of the current sampling matrix until n meets the termination condition for overall optimization, and if so, ending the cycle and outputting a final optimized sampling matrix (Gomaa, fig 7, ¶ 0036, 
¶ 0038-¶ 0041:  Gomaa teaches “the OMP circuit checks whether the iteration index k has reached number J (¶ 0041) where J is the number of reference signals to be selected (¶ 0036).  If k has not reached the number J, “the iteration index k is incremented and the updated signal is feedbacked to step 712 for the next iteration” if k has reached the number J the algorithm is complete and the solution is outputted (¶ 0041). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that uses a greedy strategy to fine tune data as taught by Lyu by including iterations as taught by Gomaa in order to provide a method that “reduce(s) computation complexity” (Gomaa ¶ 0006).

Regarding claim 2 Lyu teaches:
	the termination condition for overall optimization is that the fine-tuning amplitude n reaches a minimum value nset of a preset fine-tuning amplitude (Lyu, 4th page 12th paragraph-5th page 2nd paragraph:  Lyu teaches fine tuning a sampling matrix based on the position of each sampling point.  A conclusion is reached when a minimum value of a specified condition is reached, (5th page 2nd paragraph)).  

Regarding claim 3 Lyu teaches:
	the sampling [reduction] solution based on a greedy sequential scheme in alternating directions includes: 
	executing a traversal [reduction] cycle: 
	randomly selecting one sampled point as a candidate point for a sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                    ; traversing all sampled points along an x direction of the candidate point, respectively calculating the value µ of                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     after each sampled point is [reduced], and selecting the sampled point causing the value µ to be minimum to substitute the candidate point; 
	traversing all sampled points along a y direction of a substituted candidate point, respectively calculating the value µ of                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     after each sampled point is reduced, and selecting the sampled point causing the value µ to be minimum to substitute the candidate point; judging whether the substituted candidate point causes the value y to be minimum in both the x direction and the y direction; if not, returning to repeat the traversal reduction cycle until the candidate point causes the value µ  to be minimum in the x direction and the y direction; and if so, [deleting] the candidate point from the sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                    , and updating the sampling matrix to                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    1
                                
                            
                        
                      (Lyu, 2nd page 5th paragraph, 4th page 12 paragraph-5th page 2nd paragraph:  Lyu teaches using “a greedy sequential strategy” (2nd page 5th paragraph) that includes traversing all the candidate sampling points where each sampling point is of the sampling matrix grid where “grid” discloses x and y directions.  Each candidate point is evaluated to find µmin (4th page 13th -14th  paragraph) once found, the matrix is updated (4th page 14th paragraph-top of 5th page )).
	judging whether a number of [deleted] sampling points reaches a fine-tuning amplitude n; if not, repeating the traversal reduction cycle for                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    1
                                
                            
                        
                     until the number of [deleted] sampling points reaches the fine-tuning amplitude n; and if so, outputting an updated optimized sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                
                            
                        
                     at a current fine-tuning amplitude (Lyu, 4th page 12th paragraph-5th page 2nd paragraph:  Lyu teaches the above process is repeated until the number of points reaches “a specified number” (4th page 14th paragraph-5th page 2nd paragraph)).
	Lyu does not teach: a reduction cycle which reducing the matrix.
 	Gomaa teaches: a reduction cycle which reduces the matrix (Gomaa, claim 7, ¶ 0022:  Gomaa teaches a “greedy sparse estimation approaches, e.g., Orthogonal Matching Pursuit (OMP) (¶ 0022) where the “matrix is dynamically reduced by the sparsity-based selector using an orthogonal matching pursuit (OMP) algorithm” therefore by a greedy algorithm (claim 7)); 	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that uses a greedy strategy to fine tune data as taught by Lyu by including a reduction cycle as taught by Gomaa in order to provide a method that “reduce(s) computation complexity” (Gomaa ¶ 0006).

Regarding claim 4 Lyu teaches:
	the sampling increment solution based on the greedy sequential scheme in alternate directions includes: 
	executing a traversal increase cycle: randomly selecting one unsampled point as a candidate point for the sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                
                            
                        
                    ; traversing all unsampled points along the x direction of the candidate point, respectively calculating the value µ of                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                
                            
                        
                     after each unsampled point is added, and selecting an unsampled point causing the value µ to be minimum to substitute a current candidate point; 
	traversing all the unsampled points along the y direction of the substituted candidate point, respectively calculating the value µ of                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                
                            
                        
                     after each unsampled point is added, and selecting the unsampled point causing the value µ to be minimum to substitute the candidate point; 
	judging whether the substituted candidate point causes the value µ to be minimum in both the x direction and the y direction; if not, returning to repeat the traversal increase cycle until the candidate point causes the value µ to be minimum in the x direction and the y direction; and if so, adding the candidate point into the sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                
                            
                        
                    , and updating the sampling matrix to                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                    +
                                    1
                                
                            
                        
                      (Lyu, 2nd page 5th paragraph, 4th page 12 paragraph-5th page 2nd paragraph:  Lyu teaches using “a greedy sequential strategy” (2nd page 5th paragraph) that includes traversing all the candidate sampling points where each sampling point is of the sampling matrix grid where “grid” discloses x and y directions.  Each candidate point is evaluated to find µmin (4th page 13th -14th  paragraph) once found, the matrix is updated (4th page 14th paragraph-top of 5th page )); 
	judging whether a number of added sampling points reaches the fine-tuning amplitude n; if not, repeating the traversal increase cycle for                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                    +
                                    1
                                
                            
                        
                     until the number of added sampling points reaches the fine-tuning amplitude n; and if so, outputting the updated optimized sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     at the current fine-tuning amplitude (Lyu, 4th page 12th paragraph-5th page 2nd paragraph:  Lyu teaches the above process is repeated until the number of points reaches “a specified number” (4th page 14th paragraph-5th page 2nd paragraph)).

Regarding claim 5 Lyu teaches:
	a generation solution of the sampling matrix to be optimized: letting an initial sampling matrix of the sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                    , to be optimized be                         
                            
                                
                                    Φ
                                
                                
                                    k
                                
                            
                        
                    , wherein k is greater than 0 and less than N, an unsampled point is randomly selected as a candidate point, and a following first cycle is executed: 
	traversing all the unsampled points along the x direction of the current candidate point according to compressed sensing theory, and respectively calculating the value µ of                         
                            
                                
                                    Φ
                                
                                
                                    k
                                
                            
                        
                    , after each unsampled point is added; and selecting the unsampled point causing the value to be minimum to substitute the candidate point; 
	ending the first cycle, and executing a following second cycle by starting from the substituted candidate point: 
	traversing all the unsampled points along the y direction of the candidate point, and respectively calculating the value µ of                         
                            
                                
                                    Φ
                                
                                
                                    k
                                
                            
                             
                        
                    after each unsampled point is added; and selecting the unsampled point causing the value µ to be minimum to substitute the candidate point (Lyu, 2nd page 5th paragraph, 4th page 12 paragraph-5th page 2nd paragraph:  Lyu teaches using “a greedy sequential strategy” (2nd page 5th paragraph) that includes traversing all the candidate sampling points where each sampling point is of the sampling matrix grid where “grid” discloses x and y directions.  Each candidate point is evaluated to find µmin (4th page 13th -14th  paragraph) once found, the matrix is updated (4th page 14th paragraph-top of 5th page ));  
	judging whether the substituted candidate point meets that the value µ is minimum in both the x direction and the y direction; if not, repeating the first cycle and the second cycle until the substituted candidate point causes the value µ to be minimum in the x direction and the y direction; if so, adding the substituted candidate point into the initial sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    k
                                
                            
                        
                    , updating the initial sampling matrix to                         
                            
                                
                                    Φ
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                    , and judging whether a termination condition for a generation stage is met, and here, if not, repeating the cycle above, adding a new sampling point and updating an initial acquisition matrix until the termination condition of the generation stage is met, and if so, outputting an updated initial acquisition matrix as the acquisition matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                             
                        
                     to be optimized (Lyu, 4th page 12th paragraph-5th page 2nd paragraph:  Lyu teaches the above process is repeated (traversing the candidate points and determining µmin) until the number of points reaches “a specified number” (4th page 14th paragraph-5th page 2nd paragraph).  Lyu teaches when µ of matrix                         
                            Φ
                        
                     is a minimum, matrix                         
                            Φ
                        
                     is determined to be the solution (5th page 2nd paragraph)), 

Regarding claim 6 Lyu as modified does not teach:
	the termination condition of the generation stage is that 
	a number k + 1 of sampling points of an updated initial sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                     reaches a preset sampling number N; or the value of the updated initial sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                     is less than a preset value µset.  
	Gomaa teaches:
	the termination condition of the generation stage is that 
	a number k + 1 of sampling points of an updated initial sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                     reaches a preset sampling number N; or the value of the updated initial sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                     is less than a preset value µset (Gomaa, fig 7, ¶ 0036, ¶ 0038-¶ 0041:  Gomaa teaches “the OMP circuit checks whether the iteration index k has reached number J (¶ 0041) where J is the number of reference signals to be selected (¶ 0036).  If k has not reached the number J, “the iteration index k is incremented and the updated signal is feedbacked to step 712 for the next iteration” if k has reached the number J the algorithm is complete and the solution is outputted (¶ 0041)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that uses a greedy strategy to fine tune data as taught by Lyu by including iterations as taught by Gomaa in order to provide a method that “reduce(s) computation complexity” (Gomaa ¶ 0006).
  
Regarding Independent claim 7 Lyu teaches:
	An irregular optimization acquisition device for seismic data, comprising a fine- tuning cycle module that is configured using a processor that executes the computer program stored in a memory, for: 
	executing a following fine-tuning cycle: 
	sequentially [reducing] n sampling points for a sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     to be optimized and updating the sampling matrix to                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                
                            
                        
                     according to a sampling [reduction] solution based on a greedy sequential scheme in alternate directions, where n is a preset fine-tuning amplitude value, and N is greater than n (Lyu,4th page 6th paragraph, 4th page 12th paragraph-5th page 1st paragraph:  Lyu teaches using a “greedy sequential strategy” (4th page 6th paragraph) when optimizing a sampling matrix.  Lyu teaches traversing all the candidate sampling points in the grid of the sampling matrix, where “the grid” discloses “alternating directions,” adding candidate sampling points to the sampling matrix and updating (4th page 12 paragraph-5th page 1st paragraph)); 
	Lyu fails to explicitly disclose the use of a processor and computer program for performing the greedy strategy to fine tune data.  However, it would have been obvious to use a modern general purpose computer to perform the calculations of Lyu because modern general purpose computers are well known to be effective in evaluating such types of mathematical algorithms.  

	Lyu does not teach:  a reduction solution which reduces the matrix.
 	Gomaa teaches: a reduction cycle which reduces the matrix (Gomaa, claim 7, ¶ 0022:  Gomaa teaches a “greedy sparse estimation approaches, e.g., Orthogonal Matching Pursuit (OMP) (¶ 0022) where the “matrix is dynamically reduced by the sparsity-based selector using an orthogonal matching pursuit (OMP) algorithm” therefore by a greedy algorithm (claim 7)); 	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that uses a greedy strategy to fine tune data as taught by Lyu by including a reduction cycle as taught by Gomaa in order to provide a method that “reduce(s) computation complexity” (Gomaa ¶ 0006).
	Lyu teaches: 
	sequentially adding n sampling points for                         
                            
                                
                                    Φ
                                
                                
                                    N
                                    -
                                    n
                                
                            
                        
                     and updating the sampling matrix to                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     according to a sampling increment solution based on the greedy sequential scheme in alternate directions (Lyu,4th page 6th paragraph, 4th page 12th paragraph-5th page 1st paragraph:  Lyu teaches using a “greedy sequential strategy” (4th page 6th paragraph) when optimizing a sampling matrix.  Lyu teaches traversing all the candidate sampling points in the grid of the sampling matrix, where “the grid” discloses “alternating directions,” adding candidate sampling points to the sampling matrix and updating (4th page 12 paragraph-5th page 1st paragraph));  
	judging whether a value µ of the current sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     is less than the value µ of the sampling matrix                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     according to the compressed sensing theory, wherein the value µ is a maximum cross-correlation value among column vectors of a sensing matrix in the compressed sensing theory (Lyu, 4th page 8th-9th paragraph: Lyu teaches determining the smallest value of µ for the sampling matrix (4th page last paragraph-5th page 1st paragraph) where “the maximum cross-correlation value µ between the column vectors” (4th page 8th paragraph); 
	Lyu does not teach: 
	if so, changing                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     to                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    , ending the fine-tuning cycle for                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                    , and repeatedly executing the fine-tuning cycle for                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    ; 
	if not, increasing rejection times of the current fine-tuning amplitude by one without changing the current sampling matrix, and judging whether the rejection times reaches a preset number m; if not, returning to repeatedly execute the fine-tuning cycle on the basis of the current sampling matrix until the rejection times reaches the preset number m; if so, judging whether n meets a termination condition for overall optimization, and here, if not, reducing the fine-tuning amplitude n, and returning to repeatedly execute the fine-tuning cycle on the basis of the current sampling matrix until n meets the termination condition for overall optimization, and if so, ending the cycle and outputting a final optimized sampling matrix.  
	Gomaa teaches:
	if so, changing                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     to                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    , ending the fine-tuning cycle for                         
                            
                                
                                    Φ
                                
                                
                                    N
                                
                            
                        
                     and repeatedly executing the fine-tuning cycle for                         
                            
                                
                                    Φ
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    ; 
	if not, increasing rejection times of a current fine-tuning amplitude by one without changing the current sampling matrix, and judging whether the rejection times reaches a preset number m; if not, returning to repeatedly execute the fine-tuning cycle on a basis of the current sampling matrix until the rejection times reaches the preset number m; if so, judging whether n meets a termination condition for overall optimization, and here, if not, reducing the fine-tuning amplitude n, and returning to repeatedly execute the fine-tuning cycle on the basis of the current sampling matrix until n meets the termination condition for overall optimization, and if so, ending the cycle and outputting a final optimized sampling matrix (Gomaa, fig 7, ¶ 0036, ¶ 0038-¶ 0041:  Gomaa teaches “the OMP circuit checks whether the iteration index k has reached number J (¶ 0041) where J is the number of reference signals to be selected (¶ 0036).  If k has not reached the number J, “the iteration index k is incremented and the updated signal is feedbacked to step 712 for the next iteration” if k has reached the number J the algorithm is complete and the solution is outputted (¶ 0041). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that uses a greedy strategy to fine tune data as taught by Lyu by including iterations as taught by Gomaa in order to provide a method that “reduce(s) computation complexity” (Gomaa ¶ 0006).

Regarding claim 8:
	Claim 8 recites analogous limitations to claim 5 and is therefore rejected on the same premise.

Regarding claim 9 Lyu does not teach:
	comprising a memory, a processor and a computer program stored on the memory and executable on the processor, wherein the processor, when executing the computer program, implements the steps of the method according to claim 1.
	Gomaa teaches:
	comprising a memory, a processor and a computer program stored on the memory and executable on the processor, wherein the processor, when executing the computer program, implements the steps of the method according to claim 1 (Gomaa, fig 1, Gomaa depicts in fig 1 three data processors (111, 121, and 135) which would inherently contain a memory that stores a program to be implemented).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that uses a greedy strategy to fine tune data as taught by Lyu by including a processor as taught by Gomaa in order to provide a method that “reduce(s) computation complexity” (Gomaa ¶ 0006).

Regarding claim 10 Lyu does not teach:
	An irregular optimization acquisition medium for seismic data having stored thereon a computer program which, when executed by a processor, implements the steps of the method according to claim 1.
	Gomaa teaches:
	An irregular optimization acquisition medium for seismic data having stored thereon a computer program which, when executed by a processor, implements the steps of the method according to claim 1 (Gomaa, fig 1, Gomaa depicts in fig 1 three data processors (111, 121, and 135) which would inherently contain a memory that stores a program to be implemented).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that uses a greedy strategy to fine tune data as taught by Lyu by including instructions for a processor as taught by Gomaa in order to provide a method that “reduce(s) computation complexity” (Gomaa ¶ 0006).

Response to Arguments
Applicant’s arguments (remarks), file 08/19/2022, have been fully considered.

Regarding II Drawing, 1st page of applicant’s Remarks, based on Applicant’s arguments and changes made to the drawings, the objection has been withdrawn,

Regarding III. Information Disclosure Statement, 1st page of applicant’s Remarks, Examiner respectfully points out the only English language translation of the reference “Lithologic Reservoirs” “Weighted MPFI method and its application in 3D joint processing” is for the abstract and there is no explanation of relevance.  Examiner respectfully requests an explanation of relevance and an appropriate English language translation (see MPEP 609.01(B)(3)).

Regarding IV. Rejection under 35 USC § 101, 1st -2nd page of applicant’s Remarks, based on Applicant’s arguments and Examiner’s consultation and reconsideration, the USC 
§ 101 rejection has been withdrawn. 

 Regarding V.  Rejection under 35 U.S.C. § 103, 2nd -3rd page of applicant’s Remarks Applicant argues “For example Lyu fails to teach greedy sequential scheme in alternating directions. (Emphasis added).
	Lyu further fails to teach or suggest a reduction solution to reduce the matrix as also mentioned by the examiner on page 10 of the office action.” 
	“Lyu further fails to teach or suggest if so, changing Φ_N to Φ_(N^' ), ending the fine-tuning cycle for Φ_N and repeatedly executing the fine-tuning cycle for Φ_(N^' ); if not, increasing rejection times of a current fine-tuning amplitude by one without changing the current sampling matrix, and judging whether the rejection times reaches a preset number m; if not, returning to repeatedly execute the fine-tuning cycle on a basis of the current sampling matrix until the rejection times reaches the preset number m; if so, judging whether n meets a termination condition for overall optimization, and here, if not, reducing the fine-tuning amplitude n, and returning to repeatedly execute the fine-tuning cycle on the basis of the current sampling matrix until n meets the termination condition for overall optimization, and if so, ending the cycle and outputting a final optimized sampling matrix” and
	“Gomma fails to teach or suggest all the features of amended claims 1 and 7.  For example Gomma fails to teach greed sequential scheme in alternating directions (Emphasis added)” (remarks, 2nd – 3rd page).
	Examiner acknowledges applicant’s arguments concerning claims 1 and 7 (remarks, 2nd -3rd ) however, applicant’s arguments are mere allegations and “A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section” (see MPEP 707.07 (a) or CFR 1.111 (b)).
	Applicant argues “Gomma is related to digital cancellation of receiver nonlinear distortion in carrier aggregation systems.  Nowhere does the teachings of Gomma discloses acquisition of seismic data as recited in amended claims 1 and 7” (remarks, 3rd page).
	Examiner respectfully notes the mathematical and algorithm processes of the Gomma reference is used.  How Gomma applies the mathematical and algorithm processes is not referenced.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lu Yuming, CN 111310385 A1, teaches optimizing a fixture position based on a greedy search.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/
Examiner, Art Unit 2865                                                                                                                                                                                            
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        10/5/2022